Citation Nr: 9909620	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

2.  Entitlement to a compensable rating for hepatitis, 
currently rated as zero percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

In September 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied claims 
for service connection for generalized anxiety disorder and 
post-traumatic stress disorder (PTSD), inter alia, and denied 
a compensable evaluation for service-connected hepatitis.  
The veteran was notified of that decision in a letter dated 
in September 1993.  He initiated an appeal to that part of 
the rating decision that denied a compensable evaluation for 
hepatitis; however, a substantive appeal concerning that 
issue was not timely received by the RO and he was notified 
by the RO in August 1995 that his appeal had been 
administratively closed.  He did not indicate disagreement 
with that determination.

This appeal arises from July 1995 and later RO rating 
decisions that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a nervous condition and also denied a claim for a 
compensable rating for service-connected hepatitis.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of both issues.

Although the veteran requested a hearing before a member of 
the Board, in May 1997, he withdrew that request and 
indicated a desire for a hearing before an RO hearing 
officer.  In October 1997, the veteran withdrew his request 
for any hearing.  

The claim for a compensable rating for hepatitis will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  In September 1993, the RO determined that the veteran's 
nervous condition, then characterized as PTSD and generalized 
anxiety disorder, was not incurred in or aggravated by active 
service.  The veteran did not appeal that decision.

2.  Evidence submitted since the September 1993 RO denial 
does not tend to demonstrate that the veteran's nervous 
disorder was incurred in or aggravated by active service, or 
otherwise establish any material fact not of record at the 
time of the September 1993 RO rating decision, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The additional evidence submitted since the September 1993 RO 
rating decision is not new and material; the claim for 
service connection for a nervous disorder is not reopened; 
and the prior decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 3.160, 20.302, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a prior decision of the RO is final with 
the exception that a claimant may later reopen a claim if new 
and material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.160(d), 20.1103 
(1998).  

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the RO's adverse September 1993 decision.  In 
considering whether the evidence submitted is new and 
material, a two-step analysis must be performed.  First, the 
Board must determine whether the evidence is, in fact, new 
and material.  Second, if, and only if, the Board determines 
that new and material evidence has been submitted, the claim 
is "reopened" and the case is reevaluated on the basis of all 
the evidence, both new and old.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The evidence of record at the time of the September 1993 RO 
decision included service medical records, other service 
department documents, VA examination reports, VA hospital and 
outpatient treatment reports, and the veteran's claims and 
assertions.  This evidence indicates that when the veteran 
was examined for active service in January 1968, no nervous 
disorder was noted.  Other service medical records indicate 
that he was twice assaulted, stabbed and treated for stab 
wounds.  During his separation examination in May 1970, he 
completed a Report of Medical History and checked "yes" to 
the following: depression or excessive worrying; nervous 
trouble of any sort; and, frequent trouble sleeping.  The 
examiner noted occasional insomnia and found the veteran to 
be medically qualified for separation.  

The evidence of record at the time of the September 1993 RO 
decision also included a VA hospital report dated in October 
1970.  The report indicates that the veteran was hospitalized 
for a month with jaundice symptoms.  During that time, a 
psychiatric impression of psychoneurotic personality disorder 
manifested by inappropriate affect was given.  An April 1993 
report notes inpatient drug detoxification with diagnoses of 
severe opiate dependence; alcohol abuse; organic delusional 
disorder secondary to opiate dependence; and, rule out major 
affective disorder.  

Also of record was a June 1993 VA PTSD examination report 
indicating that the veteran was stabbed by a drunken sergeant 
during basic training and that he was again stabbed while 
stationed at Ft. Carson, Colorado.  The Axis I diagnoses were 
generalized anxiety disorder and mixed alcohol and substance 
abuse in remission.  Also of record at that time were VA 
outpatient reports noting treatment for anxiety and for drug 
and alcohol dependence during the 1990's.   

In September 1993, the RO denied the claims for service 
connection for PTSD and for generalized anxiety disorder on 
the basis that no nervous condition was shown during active 
service and there was no current PTSD diagnosis.    

In reviewing the medical evidence associated with the claims 
file since the September 1993 RO decision, the Board finds 
that most of it is "new" in that it was not of record in 
September 1993.  Nevertheless, as it does not tend to 
establish incurrence of the veteran's nervous disorder during 
active service, nor does it otherwise tend to establish a 
connection between active service and any currently diagnosed 
nervous disorder, it is not "material" to the issue on 
appeal.  The evidence submitted chiefly shows ongoing 
treatment and periodic hospitalization at VA Boston and VA 
Brockton/West Roxbury.  In general, these reports detail 
additional treatment during the 1990's.

Additional statements from the veteran and his representative 
to the effect that a nervous disorder was incurred during 
active duty have also been received.  These allegations 
duplicate earlier considered assertions and are not new.  
Furthermore, the veteran and his representative, as 
laypersons, have no competence to offer medical opinions on 
the etiology of a current nervous disorder.  Therefore, 
claims in this regard do not constitute material evidence to 
reopen the claim.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1992).

While the additional evidence received presents more details 
of the current status of the disability at issue, it adds no 
significant information regarding the matter at issue, i.e., 
whether there is a relationship between a current nervous 
disorder and active service.  There is no diagnosis of PTSD, 
and no medical opinion linking the current psychiatric 
disorder to an incident of service.  Furthermore, there is no 
indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed Cir 1997).  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, that 
decision remains final and claim for service connection for a 
nervous disorder is not reopened.


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for a nervous disorder, the 
appeal is denied.



REMAND

The veteran has asserted that service-connected hepatitis has 
worsened in severity, and thus he has presented a well-
grounded claim for an increased (compensable) disability 
rating within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Review of the evidence indicates that the most recent VA 
examination report relevant to hepatitis is dated in 1993.  
Moreover, in the report the examiner noted that the claims 
file was not available for review.  In this case, VA's duty 
to assist includes obtaining a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
the various physical and psychiatric symptoms reported that 
could possibly be attributed either to hepatitis or to an 
unrelated pathology, further clarification is also warranted. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain up-to-date 
treatment records for the veteran's 
hepatitis.  All such reports should be 
associated with the claims folder.  If 
the search for reports yields negative 
results, that fact should be clearly 
noted in the claims folder.  

2.  Thereafter the veteran should be 
scheduled for a VA gastrointestinal 
examination to ascertain the severity of 
his hepatitis disorder.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination and the report of examination 
should acknowledge such review.  In 
conducting the examination, the examiner 
should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain or other 
gastrointestinal disturbance; liver 
damage; fatigue; anxiety; and/or 
depression.  The examiner should 
specifically delineate any pathology 
found.  An opinion should be entered as 
to any gastrointestinal or psychiatric 
disorders found, specifically, regarding 
whether such findings are the result of 
the service-connected hepatitis.  If they 
are completely separate from the service-
connected disorder, this too should be 
reported.  If separate from the service-
connected disorder, care must be taken to 
differentiate symptoms due to the 
service-connected and nonservice-
connected pathologies.  The examiner 
should present all findings and opinions 
and the reasons therefor, in a 
typewritten report.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should again 
consider the veteran's claim.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran and his 
representative are free to submit additional evidence while 
the matter is on remand; however, no action is required of 
the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21- 1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


